MORRISON, Presiding Judge.
The offense is the possession of beer for the purpose of sale in a dry area, with a prior conviction for a similar offense alleged to enhance the punishment; the punishment, 30 days in jail and a fine of $200.
In view of our disposition of this case, a recitation of the facts is not deemed necessary other than to observe that there was no proof offered that the appellant was the identical individual who had been convicted in the prior case plead in the information. Appellant objected to that portion of the court’s charge wherein he submitted the prior conviction for the purpose of enhancing the punishment on the grounds that the prior conviction had not been proven, and he preserved such objection by a proper bill of exception.
Our able State’s Attorney concedes error, and we agree. '
The judgment is reversed and the cause remanded.